Citation Nr: 0827527	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, 
type II (DM), currently evaluated as 20 percent disabling. 

2. Entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1966. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
April 2008. A transcript of that hearing is of record and 
associated with the claims folder. 

This case is now ready for appellate review. 


FINDINGS OF FACT

1. DM is productive of requiring insulin and a restricted 
diet; DM requiring insulin, restricted diet, and regulation 
of activities is not shown.  

2. Peripheral neuropathy is manifested by no more than 
incomplete paralysis that is mild in degree.




CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for 
DM, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, and 4.120, 
Diagnostic Code 7913 (2007).  

2. The criteria for an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.1, 4.2, 4.7, and 4.124, Diagnostic Code 8515 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes these claims. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
letters issued in November 2005 an November 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The veteran received notice consistent with Dingess in 
November 2006. Further, since the preponderance of the 
evidence is against the claims, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

In Vazquez-Flores v. Peake, 22 Vet. App. (2008), it was held 
in part that if the Diagnostic Code under which the veteran 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
veteran demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the veteran's claim, the veteran 
received notice in November 2005 as to evidence he should 
provide VA to substantiate his claims. He was told that he 
should provide information as to the effect his DM and 
peripheral neuropathy of the left upper extremity 
disabilities had on him and how they had increased in 
disability. He was told he could submit statements discussing 
his disabilities' symptoms from people who have witnessed how 
they affect him. He was told that VA could assist him in 
obtaining medical records, employment records, and records 
from other Federal agencies. 

In June 2007 and September 2007, the veteran was issued 
Supplemental Statements of the Case (SSOCs) which 
readjudicated the claims and in the process, reiterated to 
the veteran the rating criteria. He was informed in his 
June 2007 SSOC, that he had 60 days, giving him the 
opportunity to provide additional comments or evidence to 
support his claims. None was received at that time. Thus, any 
error in failing to provide the veteran sufficient notice at 
the outset did not affect the essential fairness of the 
claims, and post-adjudicatory notice rendered any facial non-
compliance with Vazquez-Flores not prejudicial. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes VA medical evidence, and statements from the 
veteran. There are no known additional records or information 
to obtain. The veteran was offered a Board hearing and 
testified at a Travel Board hearing in April 2008. At that 
time, he submitted a waiver of RO consideration and provided 
additional VA medical evidence in support of his claim. There 
is no further evidence to obtain. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with his claims.


Increased Ratings 

The veteran contends in essence, that DM and peripheral 
neuropathy of the left upper extremity are more severe than 
the current evaluations reflect. The veteran maintains that 
due to his DM, he is restricted in his activities and is 
unable to be independent in his care. As for his peripheral 
neuropathy of the left upper extremity, he states that he has 
limited use of his left arm and has trouble maintaining 
control of a cup in his left hand. Having carefully 
considered the claims in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service connection was established for DM, type II associated 
with herbicide exposure by rating decision of October 2003. A 
20 percent rating was assigned for the disability, effective 
from February 2002. By rating decision of March 2004, service 
connection for peripheral neuropathy of the left upper 
extremity, secondary to DM II associated with herbicide 
exposure was established and awarded a 10 percent rating, 
effective February 2002. The evaluation of the disabilities 
have been in effect to this date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities. 
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7913, a 20 percent rating is assigned when there is evidence 
that the veteran's diabetes requires the use of insulin or 
oral hypoglycemic agent and a restricted diet. A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet and regulation of activities. A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider as well as complications that would 
not be compensable if separately evaluated. Regulation of 
activities is defined in the criteria for a 100 percent 
evaluation as avoidance of strenuous occupational and 
recreational activities.

VA treatment records from March 2005 to October 2005 were 
associated with the claims folder and reviewed. In 
March 2005, the veteran was diagnosed with DM, controlled, 
with microalbuminuria. By September 2005, his DM was 
described as probably poorly controlled, with 
microalbuminuria. In October 2005, his DM was still not 
controlled and he was placed on a sliding scale of insulin to 
self adjust to get the morning blood sugar lowered. 

The veteran underwent a VA examination in December 2005. The 
veteran indicated that he was started on insulin by his 
primary care physician two months prior to the examination. 
He also stated that he believed that his DM had become 
progressively worse. He had no hospitalization or surgery 
associated with DM and no history of pancreatic trauma. He 
had no episodes of hypoglycemic reactions or ketoacidiosis. 
At the time of the examination, he was not instructed to 
follow a restricted or special diet and he was not restricted 
in strenuous activities. His blood glucose level was 203 and 
his HbA1c in September 2005 was 8.4. 

VA outpatient treatment records from November 2006 to 
April 2007 were obtained and associated with the claims 
folder. These records showed ongoing outpatient treatment for 
DM and other disorders. In December 2006, the veteran's DM 
was still described as poorly controlled, with 
microalbuminuria and retinopathy. The veteran was instructed 
to continue to adjust his insulin so that his blood glucose 
readings were 120 prior to dinner and less than 120 in the 
morning. In April 2007, the medical examiner indicated that 
it was apparent that the veteran needed assistance in 
managing his DM. He was scheduled to be placed on the home 
telehealth program and his glizipide was discontinued as he 
was using it as an excuse not to take his insulin regularly. 
It was noted that he needed to learn to mix his insulin twice 
a day. In May 2007, changes were again made to the veteran's 
insulin due to elevated blood glucose readings. 

The veteran underwent VA examination in August 2007. At the 
time of his examination, the veteran described his DM as 
still poorly controlled and that he was working to gain 
control of his sugars. It was noted that he had moved into an 
assisted living center (due to unrelated disability) and had 
a dedicated diabetes nurse who visited him once every week to 
two weeks. He denied hospital stays for diabetes. He 
continued to use a wheelchair for a right-sided hemiparesis, 
unrelated to his DM. The examiner indicated that the veteran 
had no episodes of hypoglycemic reactions or ketoacidosis. He 
was instructed to follow a restricted or special diet. He was 
not restricted from performing strenuous activities. The 
veteran's DM was found to be poorly controlled. 

The veteran was seen on a VA outpatient treatment basis from 
August 2007 to April 2008. In August 2007, the veteran's 
examiner indicated that the veteran's diabetic control had 
improved dramatically since he was placed in a residential 
care facility. The examiner stated that although there was a 
motorized scooter request, he did not believe that the 
veteran would benefit from a scooter, but a rolator would be 
better to increase his mobility and his exercise. In 
January 2008, discussions with his diabetic care nurse 
revolved around increasing his regular insulin and increasing 
his exercise by ambulating in the halls. In April 2008, it 
was noted that the veteran had moved to another retirement 
community and that he was resistant to increasing his insulin 
intake. He related that the diet at this community was 
"screwy." He was encouraged to increase his activity and he 
agreed to start using his exercise bicycle more. 

The veteran and his spouse testified at a Travel Board 
hearing before the undersigned in April 2008. The veteran 
testified that he took three injections of insulin per day. 
His spouse indicated that he ate no concentrated sweets, 
watched his starch intake, and maintained his diet. He 
testified that he no longer lived in an assisted living 
facility but lived in an independent living facility, with 
assistance from his spouse and family. He testified that he 
performed very few activities and that he needed assistance 
with walking and standing within the two years prior to the 
hearing. He related that his glucose readings had been 
elevated. 

After a thorough review of the evidence, there is no medical 
evidence that shows that the veteran's rating should be 
increased for his DM. He is on medication for his condition, 
having stopped oral medication and presently using insulin 
for his DM. His insulin is taken three times a day and is 
performed on a sliding scale because of his poorly controlled 
DM. His diet is to be monitored, and he is seen weekly to 
biweekly by a diabetic care nurse. Despite his poor and 
sometimes suboptimal control of his diabetes, requiring three 
daily injections of insulin, regulation of activities is not 
shown.  The veteran testified at his Board hearing that he 
performed very few activities and that he was unable to walk 
or hardly stand. However, his primary care physician 
recommended he use a rolator to increase his mobility and 
exercise. Most recently, he stated that he would begin to 
ride an exercise bicycle for exercise, and his diabetic care 
nurse encouraged him after every visit to walk the halls of 
his facility for increased activity. Clearly, his activities 
are encouraged and not regulated. Although he is seen by a 
diabetic nurse provider on a regular basis, he does not have 
regulation of activities, episodes of ketoacidosis  or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or complications that would not be compensable if 
separately evaluated, necessary for an increased rating. The 
Board concludes, therefore, that the current 20 percent 
rating assigned, fully contemplates the veteran's impairment 
as shown by the evidence.  Therefore, an increased rating for 
DM is not warranted.  

As for the veteran's peripheral neuropathy of the left upper 
extremity, the Board has considered the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8515, which contemplates 
impairment of the median nerve, productive of manifestations 
such as the hand inclined to the ulnar side; the index and 
middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; weakened 
wrist flexion; and pain with trophic disturbances. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515 (2007).

Diagnostic Code 8515 provides ratings between 10 and 50 
percent for incomplete paralysis secondary to impairment of 
the median nerve. Mild impairment of the major or minor 
extremity warrants a 10 percent rating, moderate impairment 
warrants a 30 percent rating for the major and 20 percent for 
the minor extremity, and severe impairment warrants a 50 
percent rating for the major and 40 percent for the minor 
extremity. 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007). 
The veteran is noted to be right-handed, making his right arm 
the major extremity, and his left arm the minor one. 

The veteran underwent a VA examination in December 2005. In 
connection with evaluation of the veteran's DM, it was noted 
that he had symptoms of peripheral neuropathy related to his 
DM. He had loss of sensation in his fingertips of the left 
hand. There was no evidence of peripheral edema. It was noted 
that the peripheral neuropathy of the left upper extremity 
had its onset two years prior to the examination and that it 
had become progressively worse. There was no history of 
hospitalization or surgery, trauma to the nerve, history of 
neoplasm, or flareups of the nerve condition. Muscle strength 
was 4/5. He only had minimal generalized weakness noted of 
the small digital nerves. Sensory examination revealed mild 
decrease in sensation with light touch, pinprick, and 
monofilament testing of fingertips of the left hand. There 
was no muscle atrophy, abnormal tone, or bulk, The diagnosis 
was diabetic neuropathy of the left upper extremity. 

The veteran again underwent VA examination in August 2007. 
The veteran related that he had numbness of the left arm that 
was not getting any better nor was it getting any worse. He 
described mild numbness in the fingertips that made it 
difficult to complete tasks that required fine motor skills 
such as buttoning buttons. He had intermittent pain in the 
left arm. He related that he took no medication for this 
condition and had no sensory loss of the left upper 
extremity. Muscle strength was 5/5. There was no paralysis or 
neuritis present. The diagnosis was mild neuropathy of the 
left upper extremity. 

The veteran and his spouse testified at a Travel Board 
hearing before the undersigned in April 2008. He testified 
that he had very limited use of his left arm. He indicated 
that he could only pick up five pounds in his left hand. His 
spouse stated that she had noticed a decline in dexterity and 
that the veteran had problems holding a cup of coffee in the 
left hand. He related that he had periods when his numbness 
of the left extremity was better and periods when it was 
worse. He testified to pain at night that resembled pins and 
needles. The veteran testified at the hearing that he was 
basically right-handed. 

After considering the totality of the evidence, the Board 
finds the evidence to show the veteran's peripheral 
neuropathy of the left upper extremity to be no more than 
10 percent disabling. At all times, the veteran's neuropathy 
of the left upper extremity was described as mild. Muscle 
strength was noted to be no less than 4/5. Although his wife 
testified to a decline in his upper left extremity strength 
and dexterity, he testified to lifting at least a five pound 
weight in repetitions. He complained of numbness at the time 
of the hearing, but all findings have been evaluated as no 
more than mild in degree. As such, a rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity 
is not warranted. 


ORDER

An increased rating for DM is denied.  

An increased rating for peripheral neuropathy of the left 
upper extremity is denied. 





____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


